UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1366



JAMES K. VARDAMAN,

                                            Plaintiff - Appellant,

         and

GLINDA VARDAMAN,

                                                         Plaintiff,

         versus

HOLY CROSS HOSPITAL, of Silver Spring, Inc.;
OTIS ELEVATOR COMPANY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-95-291-JFM)

Submitted:   February 18, 1997             Decided:   March 4, 1997


Before ERVIN and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
James K. Vardaman, Appellant Pro Se. Michael Thomas Wharton, Debra
Scurnick Block, WHARTON, LEVIN, EHRMANTRAUT, KLEIN & NASH, Annapo-
lis, Maryland; James Xavier Crogan, Jr., ALLEN, JOHNSON, ALEXANDER
& KARP, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment to Defendants in this diversity action alleging negli-

gence. We have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we affirm on the reason-

ing of the district court. Vardaman v. Holy Cross Hosp., No. CA-95-
291-JFM (D. Md. Feb. 28, 1996). We dispense with oral argument
because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2